 Case 1:14-cr-00438-PKC Document 54 Filed 04/21/21 Page 1 of 1 PageID #: 219

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
MEL                                              271 Cadman Plaza East
F.#2009R01793                                    Brooklyn, New York 11201


                                                 April 21, 2021

By ECF and Email

The Honorable Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. John Doe
                     Criminal Docket No. 14-438 (PKC)

Dear Judge Chen:

               The government respectfully submits this letter to request that the Court
dismiss Count Four of the Information in the above-captioned matter. In light of the
Supreme Court’s decisions in Davis v. United States, 139 S. Ct. 2774 (2019) and Johnson v.
United States, 135 S. Ct. 2551 (2015), the government no longer believes that Counts One,
Two and Three qualify as crimes of violence for the purposes of Count Four. Accordingly,
the government respectfully requests that Count Four of the Information be dismissed. The
government has conferred with defense counsel, who has no objection to this request.

                                                 Respectfully submitted,

                                                 MARK J. LESKO
                                                 Acting United States Attorney

                                          By:     /s/ Margaret Lee
                                                 Margaret Lee
                                                 Assistant U.S. Attorney
                                                 (718) 254-6205


cc:    Joyce London, Esq. (by email)
       U.S. Probation Officer Jaime Turton (by email)
